     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 1 of 52

 1   Alex R. Straus (SBN 321366)
     GREG COLEMAN LAW PC
 2   16748 McCormick Street
 3   Los Angeles, CA 91436
     T: 917-471-1894
 4   alex@gregcolemanlaw.com

 5   Attorneys for Plaintiff
 6   [Names and addresses of additional Counsel for Plaintiffs on Signature Page]
 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10
       THOMAS MATTHEWS, individually and
11     on behalf of all others similarly situated,
                                                           Case No. _____________________
12                        Plaintiff,
               v.
13                                                         CLASS ACTION COMPLAINT
       RECKITT BENCKISER LLC and
14                                                         JURY TRIAL DEMANDED
       RB HEALTH (US) LLC,
15
                          Defendants.
16

17
             Plaintiff Thomas Matthews (“Plaintiff”), by and through undersigned counsel, and on behalf
18

19   of himself and all others similarly situated, alleges as follows against Defendants Reckitt Benckiser

20   LLC and RB Health (US) LLC (collectively, “Defendants”), based upon personal knowledge as to

21   himself and his own acts and experiences and, as to all other matters, upon information and belief,
22   including investigation conducted by his attorneys:
23
                                              INTRODUCTION
24
             1.      Defendants Reckitt Benckiser LLC (“RB”) and RB Health (US) LLC (“RB Health”)
25
     designed and now manufacture, market, advertise, and sell Neuriva Original and Neuriva Plus,
26

27   purported brain performance supplements.

28
                                                       1                CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 2 of 52

 1          2.      It is no secret that brain health and cognitive performance are issues of concern to
 2   consumers of all ages and are important public health issues. It is, therefore, no surprise that
 3
     products promising improved brain performance, including improved memory and focus, are
 4
     widely available in stores across the United States.1
 5
            3.      In 2016, dietary supplements claiming to benefit the brain generated $3 billion in
 6

 7   global sales.2 Brain health supplements are forecast to increase to $5.8 billion in sales by 2023.3

 8          4.      In order to capitalize on the ballooning and lucrative brain health supplement

 9   market, Defendants raced to bring Neuriva Original and Neuriva Plus (collectively, “Neuriva” or
10
     the “Neuriva Products”) to market in April 2019, promoting Neuriva to the public as a dietary
11
     supplement that is “clinically proven” to fuel “brain performance.” Neither of these statements is
12
     true. Defendants have engaged in such deceptive conduct in order to compete in the saturated brain
13
     health supplement market, which is driven by consumers’ deep concern about this issue, which has
14

15   in turn increased demand for brain health supplements across the United States.

16          5.      In their efforts to exploit this market, Defendants have engaged in a uniformly
17   deceptive advertising and marketing campaign including the product label and packaging,
18
     Defendants’ website, and other marketing materials, trumpeting that “science proved” that
19
     Neuriva’s ingredients provide brain-performance benefits to all consumers who use them.
20
     According to Defendants’ repeated statements in their advertising, marketing, and labeling,
21

22   Neuriva’s ingredients are “backed by science” and “clinically proven” to improve consumers’

23   focus, accuracy, memory, learning, and concentration.

24

25   1
       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7153641/
     2
26     Global Council on Brain Health, “The Real Deal on Brain Health Supplements: GCBH
     Recommendations on Vitamins, Minerals, and Other Dietary Supplements,” p. 2 (2019) (“Global
27   Council on Brain Health”). Available at:
      www.GlobalCouncilOnBrainHealth.org.DOI:https://doi.org/10.26419/pia.00094.001.
28   3
       Id. p. 2.
                                                    2         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 3 of 52

 1          6.      In fact, on the front of the Neuriva Products’ packaging, Defendants tout that
 2   Neuriva contains “Clinically Proven Natural Ingredients” that improve brain performance in the
 3
     areas of Focus, Memory, Learning, Accuracy, Concentration, and Reasoning.
 4
            7.      Similarly, on the top label of the Neuriva Products’ packaging, Defendants state in
 5
     bold letters: “It’s time to brain better.” And, on the side of the product packaging, Defendants state:
 6

 7   “Nature made it. Science proved it. Brains love it. Our natural ingredients are GMO-free and

 8   clinically proven to enhance brain performance.”

 9          8.      To further promote their uniform message that Neuriva is clinically proven to
10
     enhance brain performance, on the front of the Neuriva Product packages, Defendants include a
11
     large picture of a brain, where it cannot be missed by consumers:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3          CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 4 of 52

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
            9.      Defendants’ representations are designed to induce consumers to believe that
15
     Neuriva has been proven as a matter of fact to provide meaningful brain performance benefits. And
16
     consumers purchase Neuriva solely for the purpose of obtaining these purported brain performance
17

18   benefits.

19          10.     The highly trumpeted active ingredients in Neuriva are Coffee Cherry Extract (also

20   called “Neurofactor”) and Soy-based Sharp PS (Phosphatidylserine), both of which Defendants
21
     state are “clinically proven to enhance brain performance.”
22
            11.     In reality, Defendants have no scientific or clinical proof that Neuriva provides any
23
     benefit to the brain or that its key advertised ingredients can actually access the brain in sufficient
24
     amounts—or in any amount—to provide meaningful brain performance benefit. Defendants’
25

26   promises about Neuriva and their representations about Neuriva’s key ingredients are simply false

27   or, in some instances, disturbingly misleading.
28
                                                        4          CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 5 of 52

 1             12.    Indeed, as the Global Council on Brain Health, a blue-ribbon collaborative panel,
 2   has emphasized: “Despite claims to the contrary, brain health supplements have not been
 3
     established to maintain thinking skills or improve brain function.”4
 4
               13.    In an effort to achieve maximum profits, Defendants have capitalized on consumers’
 5
     focus on brain health and performance and fears of cognitive decline.
 6

 7             14.    Plaintiff brings this action individually and on behalf of all other similarly situated

 8   consumers to halt the dissemination of Defendants’ fraudulent and misleading representations, to

 9   correct the false and misleading perceptions that Defendants have created in the minds of
10
     consumers, and to obtain redress for those who have actually purchased Neuriva.
11
                                                   PARTIES
12
               15.    Plaintiff Thomas Matthews is a resident and citizen of Modesto, California in
13
     Stanislaus County, California.
14

15             16.    Defendants RB and RB Health are Delaware corporations with their principal places

16   of business located in Parsippany, New Jersey. Defendants’ corporate         parent    is   a   British
17   multinational company traded on the London Stock Exchange that reported net revenue of over
18
     £12.8 billion in 2019 alone. Its brand portfolio includes, among others, Mucinex, Clearasil, Lysol,
19
     Air Wick, and Woolite.
20
               17.    In 2012, Defendant RB paid $1.4 billion to merge with Schiff Nutrition
21

22   International, Inc. Schiff Nutrition was founded in 1936 as a small supplement company and grew

23   into a multimillion-dollar vitamin and nutritional supplement company. RB’s acquisition of Schiff

24   Nutrition allowed it to join the multibillion-dollar vitamins, minerals, and supplements market.
25

26

27

28   4
         Id. at 20.
                                                          5         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 6 of 52

 1             18.       Neuriva is a registered trademark of RB Health, and RB Health holds the copyrights
 2   for the Neuriva Product labeling and for the website through which Neuriva is marketed. RB Health
 3
     also distributes the Neuriva Products and is identified as the manufacturer on Amazon.
 4
               19.       Defendants manufacture, advertise, market, distribute, and/or sell the Neuriva
 5
     Products to consumers in California, the Eastern District of California, and throughout the United
 6

 7   States.

 8                                          JURISDICTION & VENUE

 9             20.       This Court has general personal jurisdiction over Defendants because Defendants
10
     have purposefully availed themselves of the privilege of doing business within the State of
11
     California, including within this District; have had continuous and systematic general business
12
     contacts within the state, including within this District; and can be said to have reasonably
13
     anticipated being haled into court in this forum.
14

15             21.       This Court has specific personal jurisdiction over Defendants because this action

16   arises out of and relates to Defendants’ contacts with this forum. Specifically, Defendants
17   knowingly directed the Neuriva Products through the stream of commerce into this District.
18
     Defendants have advertised and marketed within this District through the wires and mail and via e-
19
     commerce websites through which residents of this state and District can purchase the Neuriva
20
     Products. Further, Defendants knowingly direct electronic activity into this state and District with
21

22   the intent to engage in business interactions and have in fact engaged in such interactions.

23   Moreover, Defendants’ website directs each consumer to purchase Neuriva “at your local retailer,”

24   including Walgreens, Walmart, CVS, Kroger, and Rite Aid, all of which have one or more locations
25   in this District.
26
               22.       This Court has original subject matter jurisdiction over this action under 28 U.S.C.
27
     § 1332(d), which provides for the original jurisdiction of the federal district courts over “any civil
28
                                                           6         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 7 of 52

 1   action in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive of
 2   interest and costs, and [that] is a class action in which . . . any member of a class of plaintiffs is a
 3
     citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Plaintiff is diverse
 4
     from Defendants, and the matter in controversy exceeds $5,000,000.00 in the aggregate, exclusive
 5
     of interest and costs. Finally, “the number of members of all proposed plaintiff classes in the
 6

 7   aggregate” is greater than 100. See 28 U.S.C. § 1332(d)(5)(B).

 8           23.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the

 9   events or omissions giving rise to Plaintiff’s claims occurred within this District. Plaintiff purchased
10
     Neuriva in this District and incurred losses in this District. Numerous other Class members also
11
     purchased the Neuriva Products in this District. Defendants caused the Neuriva Products to be
12
     offered for sale and sold to the public, including to Plaintiff, in this District.
13
             24.     Venue is proper pursuant to 28 U.S.C. § 1391(c)(2) because this Court maintains
14

15   personal jurisdiction over Defendants.

16                                  ADDITIONAL FACTUAL ALLEGATIONS
17                                             Sales of Neuriva Products
18
             25.     Neuriva, which Defendants raced to market in only 12 months, is a growing leader
19
     in the brain supplement industry. Neuriva is now an Amazon best seller.
20
             26.     The Neuriva Product line includes two formulas—Neuriva Original and Neuriva
21

22   Plus—both of which contain coffee fruit extract and soy-based phosphatidylserine as active

23   ingredients.

24

25

26

27

28
                                                          7          CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 8 of 52

 1          27.    Neuriva Original contains the following ingredients:
 2

 3

 4

 5

 6

 7

 8

 9

10          28.    Neuriva Plus contains the following ingredients:

11

12

13

14

15

16

17

18

19

20

21          29.    Defendants sell Neuriva online through their website, schiffvitamins.com, and in
22   stores nationwide, including Walgreens, Walmart, CVS, Rite Aid, Sam’s Club, Target, and others,
23
     as well as on Amazon.
24
            30.    Since Defendants first started selling Neuriva, they have uniformly and continuously
25
     represented, on both product packaging and in product advertising, that Neuriva enhances brain
26

27   health and performance.

28
                                                     8         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 9 of 52

 1          31.     Defendants’ representations appear, among other places, on the Neuriva Product
 2   label and packaging; in television commercials; on Defendants’ web pages; in other online vending
 3
     and marketing forums including sponsored videos on YouTube; and in product pamphlets and other
 4
     literature distributed by Defendants.
 5
            32.     Although Neuriva comes in two formulas, each formula is substantially similar to
 6

 7   the other in form and in purported function and both are sold in substantially similar packages, with

 8   similar labels, making similar claims and including similar instructions, as can be seen throughout

 9   this Complaint.
10
            33.     The omissions and misrepresentations identified in this Complaint are virtually
11
     identical across both formulations and the claims that form the basis of this action would be the
12
     same in all essential respects regardless which formula is considered. That is to say, the formulas
13
     are substantially similar and the means of deception is the same for both.
14

15          34.     Defendants’ misrepresentations fall into two categories: (1) Defendants make health

16   claims (e.g., enhanced brain performance) that are actually false, and (2) Defendants affirmatively
17   represent that Neuriva’s purported beneficial effects are scientifically established (e.g., clinically
18
     proven). Both categories of representations are false and/or misleading.
19
            35.     Defendants intend for consumers to rely upon Defendants’ representations
20
     concerning the Neuriva Products’ brain health benefits and Defendants’ claims that the Neuriva
21

22   Products’ ingredients are scientifically and clinically proven.

23          36.     It is reasonable for consumers to rely upon Defendants’ representations concerning

24   the Neuriva Products when deciding to purchase Neuriva Products.
25          37.     Defendants’ representations concerning the Neuriva Products’ brain health benefits
26
     were developed with the intent to generate sales of the Neuriva Products.
27

28
                                                        9         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 10 of 52

 1                          Defendants’ Representations about the Neuriva Products
 2           38.    Defendants have made uniform, express and implied representations concerning the
 3
      benefits of the Neuriva Products. These representations include claims that the Neuriva Products
 4
      are scientifically and clinically proven to improve brain function in specified ways and that oral
 5
      consumption of the Neuriva Products will result in improved brain function.
 6

 7           39.    Defendants’ express and implied representations concerning the Neuriva Products’

 8    brain performance capabilities are uniform and pervade Defendants’ marketing.

 9           40.    The exterior of the Neuriva Original packaging claims that it has “clinically proven
10
      natural ingredients” and claims that the supplement “Fuels 5 indicators of brain performance” and
11
      lists the following: Focus, Memory, Learning, Accuracy, and Concentration. The label on the bottle
12
      itself states that it is “CLINICALLY PROVEN.”
13

14

15

16

17

18

19

20

21

22

23

24

25

26           41.    The side of the Neuriva Original packaging elaborates on what Defendants claim

27    the supplement will do as a matter of fact: “Our natural ingredients are GMO-free and clinically

28
                                                      10         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 11 of 52

 1    proven to enhance brain performance.” Regarding Neuriva Original’s first main active ingredient,
 2    coffee cherry extract (which its ingredient list identifies as coffee fruit extract), Defendants claim
 3
      on their packaging that it is “clinically proven to increase levels of the vital neuroprotein BDNF,
 4
      known to strengthen connections between brain cells.” Regarding its second main active ingredient,
 5
      phosphatidylserine, Defendants claim on the packaging that “[t]hese plant-sourced phospholipids
 6

 7    make up the structure of neurons within the brain. Clinically proven to aid neuron health and fuel

 8    memory and learning ability.” Defendants prominently display on the packaging Neuriva’s tagline:

 9    “Nature made it. Science proved it. Brains love it.”
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        11         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 12 of 52

 1           42.     The exterior of the Neuriva Plus packaging also advertises that it has “clinically
 2    proven natural ingredients” and claims that the supplement “Fuels 6 indicators of brain
 3
      performance” and lists the following: “Focus,” “Memory,” “Learning,” “Accuracy,”
 4
      “Concentration,” and “Reasoning.”
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20           43.     The side of the Neuriva Plus packaging elaborates on what Defendants claim the

21    supplement will do as a matter of fact, which is identical to the claim made on the side panel of the
22    Neuriva Original packaging: “Our natural ingredients are GMO-free and clinically proven to
23
      enhance brain performance.” Regarding the first main active ingredient, coffee cherry extract,
24
      Defendants again claim that it is “clinically proven to increase levels of the vital neuroprotein
25
      BDNF, known to strengthen connections between brain cells.” Regarding the second main active
26

27    ingredient, phosphatidylserine, Defendants again claim that “[t]hese plant-sourced phospholipids

28    make up the structure of neurons within the brain. Clinically proven to aid neuron health and fuel
                                                        12        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 13 of 52

 1    memory and learning ability.” As with Neuriva Original, Defendants prominently display
 2    Neuriva’s tagline on the Neuriva Plus label: “Nature made it. Science proved it. Brains love it.”
 3
      With respect to B6, B12, and Folic Acid, which Neuriva Plus also contains, Defendants claim they
 4
      are “[k]ey nutrients to support brain health & cognitive function.”
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26           44.     Through the representations on Defendants’ exterior packaging, Defendants
27
      represent to consumers that Neuriva improves focus, memory, learning, accuracy, concentration
28
                                                       13         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 14 of 52

 1    and, when they add vitamins B6, B12, and Folic Acid, reasoning. And Defendants further claim
 2    that Neuriva’s efficacy is scientifically and clinically proven.
 3
             45.     Defendants repeat and expand on these deceptive representations on their website,
 4
      www.SchiffVitamins.com. Their website includes the following representations, among others,
 5
      concerning the Neuriva Products:
 6

 7                 a. “Our new supplement combines the best of science and nature to help brains brain

 8                   better.”

 9                 b. “What makes our ingredients so special? Nature made it. Science proved it. Brains
10
                     love it.”
11
                   c. “Our natural ingredients are decaffeinated, GMO-free, gluten-free, and clinically
12
                     proven to support brain performance.”
13
                   d. “This extract is GMO-free and is decaffeinated, and it’s been shown to have
14

15                   incredible brain-supporting properties.”

16                 e. “We’ve studied this amazing superfruit [Coffee Cherry], and proven that it elevates
17                   the body’s levels of the neuroprotein BDNF.”
18
                   f. “BDNF is vital neuroprotein that is known to strengthen connections between brain
19
                     cells, and help new connections flourish.”
20
             46.     If a consumer decides to buy Neuriva Original or Neuriva Plus on the Schiff website
21

22    and clicks on the product, the website then shows another summary of purported brain performance

23    benefits, which includes the claim that “Coffee Cherry Extract has been clinically proven to

24    increase BDNF levels in the brain.”
25

26

27

28
                                                         14         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 15 of 52

 1            47.      Defendants also encourage readers of their website to “visit our science &
 2    ingredients” webpage by asking: “What makes our ingredients so special?”
 3

 4

 5

 6

 7

 8

 9            48.      Under the title “Natural Ingredients Proven Through Science,” Defendants elaborate

10    on their claims that Neuriva is scientifically proven through a series of rotating slides. After a person
11    clicks on these slides, a pop-up window appears providing additional information:
12
                    a. After clicking the slide entitled “Tale of Two Neurons,” the pop-up window states:
13
                       “Your brain consists of approximately 86 billion neurons. And it does its work by
14
                       making connections between them. The two main ingredients in Neuriva have been
15

16                     shown to support both; PSTM supports neuronal health, and coffee cherry

17                     (Neurofactor) increases BDNF.”

18                  b. After clicking the slide entitled “The Importance of BDNF,” the pop-up window
19
                       states: “[BDNF is] what your brain uses to strengthen connections between neurons,
20
                       and has been clinically shown to play a role in cognitive performance and higher
21
                       thinking. Maintaining higher levels of BDNF helps ensure maximum support for
22
                       your brain.”
23

24                  c. After clicking the slide entitled Coffee Cherry,” the pop-up window states: “This

25                     extract is GMO-free and is decaffeinated, and it’s been shown to have incredible
26                     brain-supporting properties. We call it Neurofactor. We’ve studied this amazing
27
                       superfruit and proven that it elevates the body’s levels of neuroprotein BDNF.
28
                                                          15         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 16 of 52

 1                     BDNF is a vital neuroprotein that is known to strengthen connections between brain
 2                     cells, and help new connections flourish.”
 3
                   d. After clicking the slide entitled “Plant-Sourced Sharp PSTM,” the pop-up window
 4
                       states: “Dietary trends show that PSTM intake from food and diet alone has declined
 5
                       over the years so PSTM supplementation is a great way to help support your brain
 6

 7                     and cognitive function! Our Sharp PSTM is sourced from soybeans and the subject

 8                     of many clinical studies proving its effectiveness as a cognitive aid.”

 9           49.       Defendants also create and post videos on their dedicated YouTube.com channel,
10
      Neuriva Brain Performance, through which they market Neuriva. These videos are designed and
11
      intended by Defendants to communicate claims about Neuriva’s brain performance capabilities.
12
             50.       In the video entitled “What’s in Neuriva? Discover our natural ingredients to
13
      support brain health,” Defendants ask: “What’s the not so secret secret behind Neuriva? Our
14

15    amazing clinically proven natural ingredients.” Defendants continue to discuss their “clinically

16    proven” ingredients. Regarding “Neurofactor” (a brand name for coffee cherry extract), Defendants
17    claim it “helps increase your brain’s natural levels of BDNF, a key neuroprotein crucial to your
18
      overall brain health. Now what you really need to know is BDNF is known to support connections
19
      between      brain   cells   and   help   new   connections    flourish.”   Regarding      “Sharp   PS”
20
      (phosphatidylserine), Defendants claim it is “clinically proven to support memory and learning.
21

22    This is a no-brainer because lipids make up 60% of your brain and act as the main building blocks

23    of cell membranes. Healthy lipids enrich the brain making PS key for health cognitive functions.”

24    Putting the ingredients together, Defendants claim that both active ingredients carry the imprimatur
25    of science: “Neurofactor plus PS makes Neuriva an incredible brain support option. It combines
26
      the best of science and nature to help your brain be there for you when you need it most, and fuel
27
      key indicators of brain performance.”
28
                                                          16        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 17 of 52

 1           51.     Defendants have extensively advertised Neuriva on television.              A recent
 2    advertisement stated: “Do you want to brain better? Unlike ordinary memory supplements, Neuriva
 3
      has clinically proven ingredients that fuel five indicators of brain performance: memory, focus,
 4
      accuracy, learning, and concentration. Try Neuriva for 30 days and see the difference.”
 5
             52.     Commercials have appeared on various popular networks.
 6

 7           53.     Defendants also actively post marketing claims to an Instagram account. For

 8    example, a March 17, 2020 post utilizes the Jeopardy game show to emphasize Defendants’ claim

 9    that Neuriva is clinically proven.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
             54.     Another Instagram post by Defendants asked: “Did you know that nutrient-rich
27
      coffee cherry (or Neurofactor) is proven to increase levels of BDNF in the brain?
28
                                                      17         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 18 of 52

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15           55.     On Twitter, Defendants claim, among other claims: “Let's talk about

16    Phosphatidylserine. Sharp PS, has been proven to support memory and learning in multiple clinical
17    studies.”
18
             56.     Defendants also include descriptions next to their videos to emphasize their central
19
      uniform marketing message. For example, Defendants attempt to set Neuriva apart from
20
      competitors as a better supplement based on its “clinically proven” ingredients:
21

22

23

24

25

26

27

28
                                                       18        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 19 of 52

 1

 2

 3

 4

 5

 6

 7

 8

 9
             57.     The singular message throughout Defendants’ marketing of Neuriva is that Neuriva
10

11    is scientifically and clinically proven, as a matter of fact, to increase brain performance. This

12    overriding message promoted by Defendants has been and will continue to be read, heard, and

13    understood by consumers whether they see it on television; research the product online through
14
      Defendants’ website or through another website (such as YouTube or Instagram); or read the
15
      Product packaging or labeling in a physical store, because this primary message is consistently
16
      repeated by Defendants across all utilized media.
17
         Defendants’ Representations are Deceptive and Misleading Because There is No Valid
18
               Scientific or Clinical Evidence Supporting Defendants’ Representations
19
             58.     In order for a claim to be considered scientifically and clinically proven, as
20
      Defendants claim for Neuriva, the claim must be widely accepted in its applicable field and have
21
      overwhelming evidence supporting it. Moreover, there must be a consensus in the scientific
22

23    community agreeing with the representations. Such consensus would require, at a minimum,

24    sufficiently large, randomized, controlled, double-blind studies that have been scrutinized by peer
25    review during the publication process and subjected to scholarly debate by diverse panels of
26
      scientific experts. Additionally, scientific consensus requires that published results be
27
      independently replicated by others using rigorous experimental design and data collection practices.
28
                                                       19         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 20 of 52

 1    If specific representations do not meet these standards, they cannot be considered to be
 2    “scientifically and clinically proven” nor can they be considered to have reached scientific
 3
      consensus.5
 4
             59.     There is no scientific consensus or scientific or clinical evidence that Neuriva will
 5
      result in enhanced or increased brain performance or will otherwise support brain performance in
 6

 7    any way.

 8           60.     Neuriva has two main active ingredients to which Defendants attribute its purported

 9    efficacy: coffee cherry extract and plant-sourced phosphatidylserine.
10
             61.     Both versions of the active ingredients that Defendants use in Neuriva are brand-
11
      name versions. Defendants’ supplier of coffee cherry extract has named the ingredient
12
      “Neurofactor,” while Defendants’ supplier of plant-sourced phosphatidylserine has named that
13
      ingredient “Sharp PS.”
14

15           62.     In order to cause any improvement in brain performance, Neuriva must first be

16    ingested. Then, its active ingredients must be absorbed into the bloodstream. From there, the active
17    ingredients must circulate in the bloodstream, without being broken down, and ultimately cross the
18
      blood-brain barrier. Only after the active ingredients cross the blood-brain barrier can they
19
      potentially cause any improvement whatsoever to brain performance.
20
             63.     As the Global Council on Brain Health has emphasized: “When researchers study
21

22    prescription drugs that have an effect on the brain, a key experiment that they perform is measuring

23    how much of the drug taken (orally or through other routes) gets into the brain. Not all substances

24    taken by mouth survive the strong stomach acid, and not all substances that persist beyond the
25

26    5
        Bauchner H, Golub RM, Fontanarosa PB. Reporting and Interpretation of Randomized Clinical
27    Trials. JAMA. 2019;322(8):732-735; Kirman CR, Simon TW, Hays SM. Science Peer Review for
      the 21st century: Assessing Scientific Consensus for Decision-making while Managing Conflict
28    of Interests, Reviewer and Process Bias. Regul Toxicol Pharmacol. 2019;103:73-85.
                                                      20         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 21 of 52

 1    stomach get absorbed into the blood. Even after absorption into the blood, the liver can further
 2    break down the substance, and the blood-brain barrier – the natural gatekeeper of the brain – may
 3
      keep out what is left. Usually it is not known how much – if any – of the supplement people take
 4
      gets into the brain.”6 Consequently, “a key step in using science to support any supplement’s
 5
      benefit on brain health would be to study how much of each nutrient gets to the brain.”7
 6

 7           64.     No valid scientific or clinical evidence exists regarding how much, if any, of

 8    Neuriva’s key ingredients reaches the brain. Because of this lack of evidence, Defendants’ claims

 9    that Neuriva’s ingredients are scientifically and clinically proven to benefit the brain are patently
10
      false, as well as are Defendants’ claims that Neuriva is effective.
11
             65.     Instead of presenting actual scientific and clinical evidence giving rise to a scientific
12
      consensus that coffee cherry extract and plant-based phosphatidylserine in fact impact brain
13
      performance, Defendants created a deceptive and misleading infographic on their website that sets
14

15    out Defendants’ essential claims and purported scientific support for Neuriva and its active

16    ingredients but glosses over or misrepresents the lack of evidence that its active ingredients actually
17    reach the brain or impact the function of the brain:8
18

19

20

21

22

23

24

25

26
      6
27      Id. at p. 20.
      7
        Id.
28    8
        See https://www.schiffvitamins.com/blogs/health-wellness/ingredients-for-better-brain-health.
                                                     21        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 22 of 52

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           22      CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 23 of 52

 1                               No Scientific or Clinical Evidence Exists
                          That Coffee Cherry Extract Supports Brain Performance
 2

 3           66.     According to Defendants, coffee cherry extract is one of the ingredients that

 4    “science proved,” “is clinically proven to increase levels of Brain-Derived Neurotrophic Factor

 5    (BDNF),” and “is clinically proved to increase BDNF levels in the brain.”9 Also according to
 6    Defendants, “[BDNF] has been widely studied and is known to support the survival of existing
 7
      neurons and encourage the growth of new neurons.”10
 8
             67.     Defendants’ claims that coffee cherry extract (or Neurofactor) is scientifically and
 9
      clinically proven to improve brain performance and the implications in Defendant’s infographic
10

11    purporting to support those claims are deceptive and misleading because coffee cherry extract does

12    not and cannot increase BDNF levels in the brain.

13           68.     Among other reasons that Defendants’ claims are false, BDNF cannot cross the
14
      blood-brain barrier. Therefore, it is scientifically implausible that BDNF could survive circulation
15
      in the bloodstream and be transported across the blood-brain barrier in a quantity sufficient to
16
      provide any meaningful impact on brain performance.
17
             69.     The blood-brain barrier acts as a sort of security system for the brain. The blood-
18

19    brain barrier is highly selective and ensures that only specific substances are allowed to cross and

20    gain access to brain tissue. There is no evidence, let alone scientific or clinical proof, that any
21    increase of BDNF in the blood, such as may be caused by coffee cherry extract, will result in
22
      measurable BDNF transport across the human blood-brain barrier and, subsequently, increase the
23
      concentration of BDNF in brain tissue.
24

25

26
      9
27      See https://www.schiffvitamins.com/products/neuriva-original-brain-performance-clinically-
      proven-brain-supporting-supplement-with-natural-ingredients.
28    10
         See id.
                                                     23        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 24 of 52

 1           70.     Consequently, there is no scientific or clinical evidence, let alone scientific or
 2    clinical proof, that coffee cherry extract that is orally ingested will increase BDNF in the brain
 3
      and/or increase brain performance.
 4
             71.     In addition to their false claims regarding coffee cherry extract, Defendants
 5
      intentionally mislead consumers by juxtaposing (a) assertions that clinical studies show that coffee
 6

 7    cherry extract stimulates the production of BDNF and can increase BDNF levels in the plasma in

 8    90 minutes with (b) statements such as “BDNF has an important role in maintaining the health of

 9    existing brain cells, inducing the growth of new neurons and synapses and supporting overall
10
      cognitive function, including memory and learning.” (Bold original) A reasonable consumer
11
      would erroneously understand this juxtaposition to mean that coffee cherry extract can improve
12
      cognitive functions by increasing levels of BDNF in the blood when there is no scientific or clinical
13
      evidence that increased plasma levels of BDNF can increase BDNF levels in the brain.
14

15                                     No Scientific or Clinical Proof
                      That Plant-Based Phosphatidylserine Supports Brain Performance
16
             72.     Defendants’     claims    that   their   second    active   ingredient,    plant-sourced
17
      phosphatidylserine, is scientifically and clinically proven to improve brain performance are also
18

19    deceptive and misleading.

20           73.     First, no scientific consensus exists that there is clinical and scientific proof that the
21    soy-derived phosphatidylserine in Neuriva will in fact positively affect brain functions.
22
      Defendants’ claims—such as the one on their website that “PS has been heavily researched and is
23
      known to support proper functioning of the nerve cells in the brain” (bold original)—are
24
      misleading. Soy-based phosphatidylserine, such as that used in Neuriva, has not been heavily
25

26    researched, and it has not been scientifically established that soy-based phosphatidylserine benefits

27    the brain.

28
                                                         24         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 25 of 52

 1           74.      Defendants fail to disclose to consumers that the “heavily researched” form of
 2    phosphatidylserine is animal-derived phosphatidylserine, which is distinct from the soy-based
 3
      phosphatidylserine    present   in    Neuriva.      The   molecular    composition     of   soy-based
 4
      phosphatidylserine, the ingredient contained in Neuriva, is different from the molecular
 5
      composition     of   animal-derived     phosphatidylserine,    and    research   on    animal-derived
 6

 7    phosphatidylserine cannot support any claim that soy-based phosphatidylserine will improve brain

 8    performance.

 9           75.      There is no consensus in the scientific community, based on the limited and
10
      inconclusive research to date, that soy-based phophatidylserine can improve brain performance
11
      generally,    much less “Focus,” “Memory,” “Learning,” “Accuracy,” “Concentration,” and
12
      “Reasoning.”.
13
             76.      Defendants’ assertion that the phosphatidylserine in Neuriva has been clinically
14

15    proven to support memory and learning in multiple clinical studies is deceptive and misleading.

16           77.      The Global Council on Brain Health, after reviewing the scientific literature, has
17    concluded: “There is not enough evidence for recommending the use of phosphatidylserine for
18
      brain health, mental functioning, or prevention or treatment of Alzheimer’s disease.”
19
             78.      The United States Food and Drug Administration has taken the position that “there
20
      is little scientific evidence supporting [the] claim” that “[c]onsumption of phosphatidylserine may
21

22    reduce the risk of cognitive dysfunction in the elderly.” Further, it is the FDA’s position that “there

23    is little scientific evidence supporting [the] claim” that “[c]onsumption of phosphatidylserine may

24    reduce the risk of dementia in the elderly.”
25           79.      Even if there were evidence that soy-based phosphatidylserine in fact improves
26
      brain function, which there is not, there is no scientific consensus and clinical studies have not
27
      scientifically established that the amount of soy-based phosphatidylserine contained in Neuriva—
28
                                                         25         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 26 of 52

 1    100mg—would be sufficient to provide any meaningful improvement in brain performance or that
 2    taking Neuriva for 30 days, as advertised, can make any difference in brain function.
 3
                                        No Scientific or Clinical Evidence
 4                                      Exists of Neuriva’s Effectiveness

 5            80.     When a drug or supplement has more than one active ingredient, as Neuriva does,
 6    all active ingredients must be studied in conjunction with one another in order to determine whether
 7
      the active ingredients in combination still provide the benefits stated in the specific claim or claims.
 8
      This is important because the active ingredients may diminish each other’s effectiveness or produce
 9
      unexpected consequences.
10

11            81.     The FDA has emphasized that even if a manufacturer can point to a study

12    substantiating its claims as to one ingredient contained in its supplement, “[m]anufacturers should

13    be aware that other substances . . . included in the dietary supplement product itself might also
14
      affect the dietary supplement’s performance or the study results.”11
15
              82.     Neuriva has two active ingredients: coffee cherry extract and phosphatidylserine.
16
      There is no valid scientific or clinical evidence that these two active ingredients, when combined,
17
      improve brain function or are safe for concurrent consumption.
18

19         Defendants’ Citation to Studies Purportedly Supporting Their Product Claims are
                                 Deceptive and Misleading Statements
20
              83.     On the Neuriva website, after repeatedly claiming that Neuriva’s ingredients are
21

22    scientifically and clinically proven, Defendants urge consumers “to do your research” and “[w]hen

23    choosing a supplement, look for products that have science backing their ingredients.” Defendants

24    then list the following five “[r]eferences” to scientific literature:12
25

26
      11
27       See https://www.fda.gov/regulatory-information/search-fda-guidance-documents/ guidance-
      industry-substantiation-dietary-supplement-claims-made-under-section-403r-6-federal-food.
28    12
         See https://www.schiffvitamins.com/blogs/health-wellness/ingredients-for-better-brain-health.
                                                      26        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 27 of 52

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11           84.     By citing to purportedly scientific and/or clinical literature, Defendants intend to

12    communicate to consumers that Neuriva is scientifically and clinically proven by these five

13    scientific references to support brain performance. Defendants’ implication that these references
14    support their claims is deceptive and misleading
15
             85.     The five cited references do not provide any scientific or clinical proof for
16
      Defendants’ claims. Rather, these references directly undermine Defendants’ claim that Neuriva is
17
      scientifically and clinically proven to improve brain function.
18

19           86.     First, Defendants cite to a 2013 study conducted by employees of the company that

20    owns and sells Neurofactor (the coffee cherry extract) entitled “Stimulatory Effect of Whole Coffee

21    Fruit Concentrate Powder on Plasma Levels of Total and Exosomal Brain-Derived Neurotrophic
22
      Factor in Healthy Subjects: An Acute Within-Subject Clinical Study.”13 The conclusion reached in
23
      this study was that “whole coffee fruit concentrate” increased BDNF in blood plasma. This study
24
      did not show any increase in BDNF in the brain or provide any evidence that BDNF in blood plasma
25

26    13
         See
27    https://www.researchgate.net/publication/260944035_Stimulatory_Effect_of_Whole_Coffee_Frui
      t_Concentrate_Powder_on_Plasma_Levels_of_Total_and_Exosomal_Brain-
28    Derived_Neurotrophic_Factor_in_Healthy_Subjects_An_Acute_Within-Subject_Clinical_Study
                                                     27      CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 28 of 52

 1    could cross the blood-brain barrier and achieve concentrations in brain tissue that could improve
 2    brain performance. The study also noted further research was necessary, which further shows that
 3
      Defendants’ claim that coffee cherry extract is scientifically and clinically “proven” is false.14
 4
      Specifically, the studies’ authors end the article with an explanation that “[f]urther studies are
 5
      needed” and that “it would be interesting to study the effect of [whole coffee fruit concentrate] on
 6

 7    BDNF-mediated brain functionalities such as cognitive activity....”15 In other words, the study

 8    itself acknowledged that it did not address whether coffee cherry extract affects brain performance.

 9    Accordingly, Defendants’ citation of this study is deceptive and misleading.
10
             87.     Second, Defendants cite to a 2013 study entitled “Modulatory effect of coffee fruit
11
      extract on plasma levels of brain-derived neurotrophic factor in healthy subjects,” a study also
12
      conducted by employees of the company that markets Neurofactor.16 The conclusion reached in
13
      this study was again only that “whole coffee fruit concentrate” increased BDNF in blood plasma.
14

15    This study did not show any increase of BDNF in the brain or that an increase in blood plasma

16    BDNF results in enhanced BDNF delivery across the blood-brain barrier. Furthermore, this study
17    provided no data in support of the assertion that coffee fruit extract could provide beneficial effects
18
      in the brain due to elevated BDNF plasma levels. This study also noted the need for “larger clinical
19
      studies” simply “to support” a possibility that whole coffee fruit concentrate might be “used for
20
      modulation of BDNF-dependent health conditions,” without any reference to the brain.
21

22

23

24
      14
         Id.
25    15
         Id.
      16
26       See
       https://www.cambridge.org/core/services/aop-cambridge-
27    core/content/view/8B291E8D053143AA5A8D33B65496B034/S0007114512005338a.pdf/modul
      atory_effect_of_coffee_fruit_extract_on_plasma_levels_of_brainderived_neurotrophic_factor_in
28    _healthy_subjects.pdf.
                                                     28       CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 29 of 52

 1             88.   Third, Defendants cite to a 2019 literature review entitled “A simple role of BDNF
 2    in learning and memory?”17 Far from supporting Defendants’ claim that Neuriva’s active
 3
      ingredients when orally ingested are scientifically and clinically proven to improve brain
 4
      performance, this review notes that “[l]ack of a precise knowledge about the mechanisms by which
 5
      BDNF influences higher cognitive functions and complex behaviors may constitute a severe
 6

 7    limitation in the possibility to devise BDNF-based therapeutics for human disorders of the CNS.”

 8    Nothing in this recent review supports Defendants’ claim that coffee cherry extract (or Neurofactor)

 9    can increase BDNF in the brain or affect brain performance.
10
               89.   Fourth, Defendants cite to an article entitled “Treatment of age-related decline in
11
      cognitive capacities: The effects of phosphatidylserine” contained in a 1998 book that is now out
12
      of print. The results of this study have been described as controversial, involved phosphatidylserine
13
      dosages three times larger than contained in Neuriva, and looked at only at a limited population.
14

15    This article does not support Defendants’ claim that plant-derived phosphatidylserine is clinically

16    proven to improve brain performance or that Neuriva can increase brain performance.
17             90.   Fifth, Defendants cite to a 2014 literature review entitled “Phosphatidylserine in the
18
      brain: metabolism and function.”18 This review establishes, contrary to Defendants’ claims, that it
19
      is far from clear whether soy-based phosphatidylserine can increase brain performance:
20
      “[E]xperimental evidence indicating that orally or intravenously administered PS actually alters
21

22    neuronal membrane properties is lacking. How the administered PS is transported in the plasma,

23    how much enters the brain, whether it is taken up intact, and whether it is incorporated into neurons

24    or glia are not known.... These issues will have to be investigated in order to obtain some
25    mechanistic insight into how dietary or intravenously administered PS supplements function to
26

27
      17
           See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2821174/
28    18
           See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258547/
                                                        29     CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 30 of 52

 1    produce cognitive improvement.”       This literature review shows that Defendants’ claims of
 2    scientific and clinical proof regarding the ability of soy-based phosphatidylserine to affect brain
 3
      performance are deceptive and misleading.
 4
             91.     The lack of scientific and clinical support for Defendants’ claims regarding Neuriva
 5
      is hardly surprising to anyone versed in the science. As the Global Council on Brain Health
 6

 7    emphasized in a Consensus Statement: “Very few supplements have been carefully studied for their

 8    effect on brain health. For the handful that have been researched, several well-designed studies of

 9    supplements for brain health found no benefit in people with normal nutrient levels. It’s unclear
10
      whether people with nutritional deficiencies can benefit their brains by taking a supplement because
11
      the research is inconclusive.”19
12
                              Defendant RB’s Chief Scientific Officer Admits
13                          Defendants’ Marketing is Deceptive and Misleading
14
             92.     Defendants’ persistent and uniform marketing message is that Neuriva is
15
      scientifically and clinically proven to improve brain performance as a matter of fact. This message
16
      conveys to consumers that scientists have reached a consensus through clinical research that
17
      Neuriva’s ingredients will improve consumers’ brain performance. This message is deceptive and
18

19    misleading as implicitly acknowledged by Defendant RB’s Chief Scientific Officer, Dr. Dirk

20    Hondmann.
21           93.     In Defendants’ press release dated April 24, 2019,20 Dr. Hondmann claims only that
22
      “Neuriva’s ingredients are supported by clinical studies”—as opposed to being proven—and also
23
      acknowledges that the Products need more testing: “But this is just the beginning – the team is
24
      committed to continuing to advance the education and science even further.”
25

26
      19
27      Global Council on Brain Health at p. 4.
      20
        See https://www.prnewswire.com/news-releases/its-time-to-brain-better-rb-launches-neuriva-a-
28    dietary-supplement-and-holistic-approach-to-support-brain-health-300837523.html.
                                                     30        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 31 of 52

 1            94.     In addition, in an interview published on May 6, 2019, shortly after Defendants first
 2    began marketing Neuriva, Dr. Hondmann said with regard to Neuriva’s ability to improve brain
 3
      function: “There are several studies supporting the effectiveness of the ingredients in Neuriva.
 4
      While both ingredients have similar mechanisms of action we are eager to continue to invest in
 5
      clinical research of the individual components and investigate studies on the complete product.”21
 6

 7            95.     Dr. Hondmann’s more limited claim that there are only studies “supporting” the

 8    effectiveness of the ingredients in improving brain function is deceptive in and of itself and is also

 9    an acknowledgement that the effectiveness of the Neuriva ingredients has not yet been proven.
10
      Scientifically, the mere existence of studies “supporting” the effectiveness of an ingredient does
11
      not “prove” that the ingredient is effective, although this distinction is not readily apparent to the
12
      average consumer, particularly when bombarded with marketing and label claims of clinical and
13
      scientific proof.
14

15            96.     Dr. Hondmann further acknowledged that the effectiveness of the ingredients had

16    not yet been proven—contrary to Defendants’ uniform marketing claims—by stating that
17    Defendants needed to fund further research on the ingredients.
18
              97.     Dr. Hondmann also acknowledged that the effectiveness of Neuriva itself had not
19
      been proven—contrary to the implications of Defendants’ uniform marketing claims—because
20
      clinical research needs to be done on Neuriva itself.
21

22            98.     By acknowledging the need for further research on Neuriva’s core ingredients and

23    on Neuriva itself, Defendant RB’s Chief Scientific Officer admitted that Neuriva does not have the

24    consensus of the scientific community necessary to state that Neuriva is scientifically or clinically
25    “proven” to improve brain performance.
26

27
      21
        See https://www.nutraingredients-usa.com/Article/2019/05/06/Reckitt-Benckiser-throws-hat-
28    in-nootropic-ring-with-Neuriva-launch#.
                                                    31        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 32 of 52

 1                                Impact of Defendants’ Wrongful Conduct
 2           99.     As the manufacturer and distributor of Neuriva, Defendants possess exclusive and
 3
      specialized knowledge regarding Neuriva’s content and the effects of its ingredients as well as the
 4
      state of scientific and clinical research regarding Neuriva’s ingredients. As a result, Defendants are
 5
      in a superior position to know whether Neuriva works as they claim in their marketing on the
 6

 7    Products’ packages and labels.

 8           100.    Defendants knew, but failed to disclose, or should have known, that Neuriva is not

 9    scientifically or clinically proven to improve brain performance as advertised because Neuriva itself
10
      has not been studied.
11
             101.    Defendants knew, but failed to disclose, or should have known that coffee cherry
12
      extract (or Neurofactor) has not been scientifically or clinically proven to improve brain
13
      performance and that even if orally-ingested coffee cherry extract increases levels of BDNF in the
14

15    blood plasma, BDNF cannot cross the blood-brain barrier and impact brain performance.

16           102.    Defendants knew, but failed to disclose, or should have known, that soy-based
17    phosphatidylserine is not scientifically or clinically proven to improve brain performance as
18
      advertised; that very little research has been done on soy-based phosphatidylserine; that soy-based
19
      phosphatidylserine is molecularly different than animal-derived phosphatidylserine; that the
20
      overwhelming bulk of the research has been done on animal-derived phosphatidylserine rather than
21

22    soy-based phosphatidylserine; and that even if soy-based phosphatidylserine could have an impact

23    on brain function, it would not show any brain impact within 30 days as advertised.

24           103.    Defendants knew, but failed to disclose, that their five references to scientific
25    literature do not support, and in several cases directly refute, Defendants’ assertions that Neuriva
26
      and its ingredients are scientifically and clinically proven.
27

28
                                                         32           CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 33 of 52

 1           104.    Defendants knew, but failed to disclose, that some of their cited studies are funded
 2    by those who have a direct financial incentive in producing positive results.
 3
             105.    Defendants affirmatively represented that there was scientific and clinical proof for
 4
      Neuriva’s improved brain performance claims when there is no scientific or clinical consensus
 5
      regarding those claims.
 6

 7           106.    Plaintiff and the class members have been and will continue to be deceived or misled

 8    by Defendants’ false, misleading, and deceptive brain performance representations.

 9           107.    Defendants’ brain impact representations and omissions were a material factor in
10
      influencing Plaintiff’s and the class members’ decision to purchase Neuriva. In fact, the only
11
      purpose for purchasing Neuriva is to obtain the represented brain performance benefits.
12
             108.    Defendants market Neuriva solely for use as a supplement that improves brain
13
      performance. Defendants’ conduct has injured Plaintiff and the class members because Defendants’
14

15    Neuriva cannot support or benefit brain performance as advertised and is worthless.

16           109.    Had Plaintiff and the class members known the truth about Defendants’ Neuriva
17    products, they would not have purchased Neuriva and would not have paid the prices they paid for
18
      Neuriva.
19
             110.    Plaintiff and each class member were harmed by purchasing Defendants’ Neuriva
20
      because Neuriva is not capable of providing the claimed benefits to the brain. Plaintiff and each
21

22    class member lost money and property as a result of purchasing Defendants’ ineffective and

23    worthless products.

24           111.    Plaintiff and each class member did not realize the benefit of the bargain and their
25    expectations were not met. And Plaintiff and each class member paid substantially more than the
26
      market value represented by the price bargained for.
27

28
                                                       33         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 34 of 52

 1           112.    By use of its misleading marketing and labeling, Defendants created increased
 2    market demand for Neuriva and increased their market share relative to what the demand for
 3
      Neuriva and share would have been had Defendants marketed and labeled Neuriva truthfully.
 4
             113.    Plaintiff and the class members lost money as a result of Defendants’
 5
      misrepresentations in that they did not receive what they reasonably believed they were paying for
 6

 7    based upon the misrepresentations while Defendants realized a commensurate unearned gain

 8    because they did not deliver to Plaintiff and the class members what Defendants led Plaintiff and

 9    the class members to believe they would receive.
10
                        FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF
11
             114.    Plaintiff purchased Neuriva Plus on Amazon. Prior to purchasing Neuriva Plus,
12
      Plaintiff was exposed to and saw and relied upon Defendants’ materially misleading representations
13
      via television commercials, the internet, the Neuriva website, on Amazon’s website, and the
14

15    Neuriva packaging, including Defendants’ claims that Neuriva’s ingredients have been clinically

16    and scientifically proven and that Neuriva has the ability to improve brain performance.
17           115.    Plaintiff experienced no improvement in his brain performance as a result of taking
18
      Neuriva.
19
             116.    Plaintiff’s decision to buy Neuriva was directly impacted and caused by the
20
      materially misleading representations that Defendants made regarding Neuriva’s ingredients being
21

22    clinically and scientifically proven and Neuriva’s ability to improve brain performance.

23           117.    Had Plaintiff known the truth about Defendants’ materially misleading

24    representations and omissions, he would not have purchased Neuriva.
25           118.    By purchasing Defendants’ falsely advertised Products, Plaintiff suffered injury in
26
      fact and lost money.
27

28
                                                       34        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 35 of 52

 1                                           Class Action Allegations
 2              119.   Pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure,
 3
      Plaintiff brings this action on behalf of a proposed National Class, Multi-State Class, and California
 4
      Class defined as follows:
 5
                       National Class
 6

 7                     All persons residing in the United States who purchased Neuriva
                       Original and/or Neuriva Plus for personal use and not for resale.
 8
                       Multi-State Class
 9
                       All persons residing in the states listed below who purchased Neuriva
10
                       Original and/or Neuriva Plus for personal use and not for resale.
11
                       California Class
12
                       All persons residing in the state of California who purchased Neuriva
13                     Original and/or Neuriva Plus for personal use and not for resale.
14

15              120.   Excluded from the National Class, the Multi-State Class, the California Class

16    (referred to collectively in this section as “the Class”) are: Defendants, Defendants’ board members,
17    executive level officers, and attorneys, and immediate family members of any of the foregoing;
18
      governmental entities; the Court, the Court’s immediate family, and staff; and any person who
19
      timely and properly excludes himself or herself from the Class.
20
                121.   Plaintiff reserves the right to alter the Class definition as necessary to the full extent
21

22    allowed by the Federal Rules of Civil Procedure, the Local Rules of the United States District Court

23    for the Eastern District of California, and applicable precedent.

24              122.   Certification of Plaintiff’s claims for class-wide treatment is appropriate because
25    Plaintiff can prove the elements of the claims on a class-wide basis using the same evidence that
26
      individual Class members would use to prove those elements in individual actions alleging the same
27
      claims.
28
                                                           35         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 36 of 52

 1                                         Numerosity, Rule 23(a)(1)
 2           123.    The size of the Class is so large that joinder of all Class members is impracticable.
 3
      Plaintiff believes there are thousands or more members in the California Class geographically
 4
      dispersed throughout the State of California and tens of thousands or more Nationwide and Multi-
 5
      State Class members outside of California.
 6

 7                  Existence and Predominance of Common Questions of Law and Fact,
                                          Rule 23(a)(2), (b)(3)
 8
             124.    There are questions of law and fact common to the Class. These questions
 9
      predominate over any questions that affect only individual Class members. Common legal and
10

11    factual questions/issues include but are not limited to:

12               a. what representations Defendants have made regarding Neuriva over time;

13               b. the state of scientific and industry knowledge, including Defendants’ knowledge,
14
                     regarding the ability of coffee cherry extract and/or plant-based phosphatidylserine
15
                     to improve brain performance;
16
                 c. whether Neuriva has any of the beneficial effects on brain performance that
17
                     Defendants claim;
18

19               d. whether Neuriva is scientifically or clinically proven to have any of the beneficial

20                   effects on brain performance that Defendants claim;
21               e. whether Defendants’ representations and omissions regarding Neuriva are false
22
                     and/or misleading;
23
                 f. whether Defendants have engaged in false and/or misleading advertising, marketing,
24
                     packaging, and labelling in connection with Neuriva;
25

26               g. whether Defendants knew or reasonably should have known that their

27                   representations regarding Neuriva are false and misleading;

28               h. whether Defendants’ conduct was knowing and willful;
                                                   36       CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 37 of 52

 1               i. whether the Class members have been injured and the proper measure of their
 2                   damages as a result of their injuries; and
 3
                 j. whether the Class members are entitled to other appropriate remedies, including
 4
                     corrective advertising and injunctive relief.
 5

 6           125.    Defendants engaged in a common course of conduct in contravention of the laws
 7
      Plaintiff seeks to enforce individually and on behalf of the Class members. Similar or identical
 8
      violations of law, business practices, and injuries are involved. Individual questions, if any, pale by
 9
      comparison, in both quality and quantity, to the numerous common questions that predominate this
10

11    action. Moreover, the common questions will yield common answers that will substantially advance

12    the resolution of the case.

13                                          Typicality, Rule 23(a)(3)
14
             126.    Plaintiff’s claims are typical of the claims of the Class members because, among
15
      other things, Defendants injured all Class members through the uniform misconduct described
16
      herein; all Class members suffered injury due to Defendants’ misrepresentations; and Plaintiff seeks
17
      the same relief as the Class members.
18

19           127.    There are no defenses available to Defendants that are unique to the named Plaintiff.

20                                  Adequacy of Representation, Rule 23(a)(4)
21           128.    Plaintiff is a fair and adequate representative of the Class because Plaintiff’s
22
      interests do not conflict with the Class members’ interests. Plaintiff will prosecute this action
23
      vigorously and is highly motivated to seek redress against Defendants. Furthermore, Plaintiff has
24
      retained competent counsel who are experienced in class action and other complex litigation.
25

26    Plaintiff and Plaintiff’s counsel are committed to prosecuting this action vigorously on behalf of

27    the Class and have the resources to do so. The interests of the Class members will be fairly and

28    adequately protected by Plaintiff and his counsel.
                                                       37            CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 38 of 52

 1                             Declaratory and Injunctive Relief, Rule 23(b)(2)
 2           129.    Defendants have acted or refused to act on grounds generally applicable to Plaintiff
 3
      and the other Class members, thereby making appropriate final injunctive relief and declaratory
 4
      relief with respect to the Class as a whole.
 5
                                          Superiority, Rule 23(b)(3):
 6

 7           130.    The class action mechanism is superior to other available means for the fair and

 8    efficient adjudication of this controversy for reasons including but not limited to the following:

 9               a. The damages individual Class members have suffered are small compared to the
10
                     burden and expense of individual prosecution of the complex and extensive
11
                     litigation needed to address Defendants’ misconduct.
12
                 b. It would be virtually impossible for the Class members individually to redress
13
                     effectively the wrongs done to them. Even if Class members themselves could afford
14

15                   such individual litigation, the court system could not. Individualized litigation

16                   would unnecessarily increase the delay and expense to all parties and to the court
17                   system and presents a potential for inconsistent or contradictory rulings and
18
                     judgments. By contrast, the class action device presents far fewer management
19
                     difficulties, allows the hearing of claims which might otherwise go unaddressed
20
                     because of the relative expense of bringing individual lawsuits, and provides the
21

22                   benefits of single adjudication, economies of scale, and comprehensive supervision

23                   by a single court.

24               c. The prosecution of separate actions by individual Class members would create a risk
25                   of inconsistent or varying adjudications, which would establish incompatible
26
                     standards of conduct for Defendants.
27

28
                                                        38         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 39 of 52

 1            131.     The prosecution of separate actions by individual Class members would create a risk
 2    of adjudications with respect to them that would, as a practical matter, be dispositive of the interests
 3
      of other Class members not parties to the adjudications or that would substantively impair or
 4
      impede their ability to protect their interests.
 5
                                             CLAIMS FOR RELIEF
 6

 7                                               COUNT I
                      Violation of the California Unfair Competition Law (“UCL”)
 8                                Cal. Bus. & Prof. Code §§ 17200, et seq.
                 (On behalf of Plaintiff individually and on behalf of the California Class)
 9
              132.     Plaintiff repeats and realleges the allegations contained in the preceding paragraphs
10

11    as if fully set forth herein.

12            133.     Plaintiff and Defendants are “persons” within the meaning of the UCL. Cal. Bus. &

13    Prof. Code § 17201.
14
              134.     Defendants are subject to California’s UCL, Cal Bus. Prof. Code § 17200 et seq.
15
      The UCL provides, in pertinent part: “Unfair competition shall mean and include unlawful, unfair
16
      or fraudulent business practices and unfair, deceptive, untrue or misleading advertising . . . .”
17
              135.     Defendants’ business practices, described above, violated the “unlawful” prong of
18

19    the UCL.       Because Defendants’ representations about the Neuriva products were false and

20    misleading, Defendants have committed unlawful business practices by violating California’s
21    Sherman Food, Drug and Cosmetic Law. Cal. Health & Safety Code §§ 109875 et seq. and the
22
      Food Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq.
23
              136.     Defendants violated the “unfair” prong of the UCL by making the representations
24
      (which also constitute advertising within the meaning of § 17200) and omissions of material facts
25

26    regarding Neuriva in their marketing and on Neuriva’s packaging and labeling, as set forth above.

27    There is no societal benefit from false advertising—only harm.

28
                                                         39         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 40 of 52

 1             137.   Plaintiff and the other Class members paid for a valueless product that is not capable
 2    of conferring the benefits promised. While Plaintiff and the other Class members were harmed,
 3
      Defendants were unjustly enriched by their false representations and omissions. As a result,
 4
      Defendants’ conduct is “unfair” as it offended an established public policy. Defendants engaged in
 5
      immoral, unethical, oppressive, and unscrupulous activities that are substantially injurious to
 6

 7    consumers.

 8             138.   Further, Plaintiff alleges violations of consumer protection, unfair competition, and

 9    truth in advertising laws in California and other states, resulting in harm to consumers. Defendants’
10
      acts and omissions violate and offend the public policy against engaging in false and misleading
11
      advertising, unfair competition, and deceptive conduct towards consumers. This conduct
12
      constitutes violations of the unfair prong of the Business & Professions Code § 17200, et seq.
13
               139.   Defendants violated the fraudulent prong of the UCL by, among other things,
14

15    making the false representations and omissions of material facts regarding Neuriva in their uniform

16    advertising, including the packaging and labeling, as set forth more fully herein. In fact, Neuriva is
17    not capable of conferring the brain performance benefits Defendants promised and Defendants
18
      falsely claimed Neuriva was scientifically and clinically proven when Defendants have no such
19
      proof.
20
               140.   Defendants’ actions, claims, omissions, and misleading statements, as more fully set
21

22    forth above, were false, misleading, and/or likely to deceive the consuming public within the

23    meaning of Business & Professions Code § 17200 et seq.

24             141.   Plaintiff and the members of the Class have in fact been deceived as a result of their
25    reliance on Defendants’ material misrepresentations and omissions, which are described above.
26
      Plaintiff and the Class acted reasonably when they purchased Neuriva based on their belief that
27
      Defendants’ representations were true and lawful.
28
                                                        40         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 41 of 52

 1           142.     Plaintiff and the Class members have suffered injury in fact and lost money as a
 2    result of their purchases of Defendants’ Neuriva Products and Defendants’ unlawful, unfair, and
 3
      fraudulent practices.
 4
             143.    Defendants knew, or should have known, that they have no scientific evidence for
 5
      their claims of definitive scientific and clinical proof as set forth above. Defendants further knew,
 6

 7    or should have known, that their material misrepresentations and omissions would be likely to

 8    deceive and harm the consuming public and result in consumers making payments to Defendants

 9    for Neuriva which is valueless and incapable of actually supporting, maintaining, improving, or
10
      benefiting brain performance.
11
             144.    As a result of their deception, Defendants were unjustly enriched by receiving
12
      payments from Plaintiff and the Class for Neuriva when it cannot perform as advertised and when
13
      there is no scientific or clinical evidence to support Defendants’ claims of definitive scientific and
14

15    clinical “proof.”

16           145.    Unless restrained and enjoined, Defendants will continue to engage in the unlawful,
17    unfair, and fraudulent conduct described herein. Accordingly, injunctive relief is appropriate.
18
             146.    Plaintiff, individually and on behalf of all others similarly situated, and on behalf of
19
      the general public, seeks restitution from Defendants of all money obtained from Plaintiff and the
20
      other members of the Class collected as a result of Defendants’ unfair competition, an injunction
21

22    prohibiting Defendants from continuing and further engaging in their unlawful, unfair, and

23    fraudulent conduct, requiring corrective advertising, and awarding all other relief this Court deems

24    appropriate.
25

26

27

28
                                                        41         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 42 of 52

 1                                               COUNT II
                  Violation of the California Consumers Legal Remedies Act (“CLRA”)
 2                                     Cal. Civ. Code §§ 1750, et seq.
 3               (On behalf of Plaintiff individually and on behalf of the California Class)

 4            147.    Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

 5    as if fully set forth herein.
 6            148.    Plaintiff and California Class Members are consumers who purchased Neuriva for
 7
      personal, family, or household purposes. Plaintiff and the Class have been at all relevant times
 8
      “consumers” within the meaning of the CLRA, Cal. Civ. Code § 1761(a), (c), and (d).
 9
              149.    Defendants are “persons” and Neuriva Products are “goods” within the meaning of
10

11    the CLRA, Cal. Civ. Code § 1761(a), (c), and (d).

12            150.    Defendants’ sale and advertisement of Neuriva constitute “transactions” within the

13    meaning of the CLRA, Cal. Civ. Code § 1761(e).
14
              151.    The CLRA declares as unlawful the following unfair methods of competition and
15
      unfair or deceptive acts or practices when undertaken by any person in a transaction intended to
16
      result, or which results in the sale of goods to any consumer:
17
                  a. “Representing that goods . . . have . . . approval, characteristics, . . . uses [and]
18

19                    benefits . . . which [they do] not have . . . .” Cal. Civ. Code § 1770(a)(5).

20                b. “Representing that goods . . . are of a particular standard, quality or grade . . . if they
21                    are of another.” Id. (a)(7).
22
                  c. “Advertising goods . . . with intent not to sell them as advertised.” Id. (a)(9).
23
                  d. “Representing that [goods] have been supplied in accordance with a previous
24
                      representation when [they have] not.” Id. (a)(16).
25

26            152.    Defendants violated and continue to violate the CLRA by engaging in the practices

27    prohibited by Cal. Civ. Code § 1770(a)(5), (7), (9), and (16), which were intended to result in, and

28    did result in, the sale of Neuriva.
                                                          42         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 43 of 52

 1           153.      Defendants’ foregoing acts and practices, including their deceptive and fraudulent
 2    misrepresentations and omissions in the conduct of trade or commerce, were directed at consumers,
 3
      including Plaintiff and California Class Members.
 4
             154.      Defendants’ violations of the CLRA proximately caused injury in fact to Plaintiff
 5
      and the Class.
 6

 7           155.      Plaintiff and the Class members purchased Defendants’ Neuriva on the belief that

 8    they would receive the advertised benefits to the brain from Neuriva. Indeed, no consumer would

 9    purchase a brain health supplement unless he or she believed it was capable of providing
10
      meaningful benefits to the brain.
11
             156.      Defendants’ Neuriva, however, is worthless and cannot provide the advertised
12
      benefits. Because Neuriva lacks any value, Plaintiff and each Class member was injured by the
13
      mere fact of their purchase.
14

15           157.      Pursuant to Cal. Civ. Code § 1782(d), Plaintiff, individually and on behalf of the

16    other members of the Class, seeks a Court order enjoining the above-described wrongful acts and
17    practices of Defendants.
18
             158.      Pursuant to Cal. Civ. Code 1782(a), Plaintiff has notified Defendants in writing sent
19
      by certified mail of the particular violations of Section 1770 of the CLRA, which notification
20
      demanded that Defendants rectify the problems associated with the actions detailed above and give
21

22    notice to all affected consumers of Defendants’ intent to so act. If Defendants fail to take corrective

23    action within 30 days of receipt of Plaintiff’s letter, Plaintiff will amend this complaint to include

24    a request for damages as permitted by Cal. Civ. Code § 1782(d).
25           159.      Pursuant to § 1780(d) of the Act, attached hereto as Exhibit A is the affidavit
26
      showing that this action has been commenced in the proper forum.
27

28
                                                         43         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 44 of 52

 1                                               COUNT III
                       Violation of the California False Advertising Law (“FAL”)
 2                                Cal. Bus. & Prof. Code §§ 17500, et seq.
 3               (On behalf of Plaintiff individually and on behalf of the California Class)

 4            160.    Plaintiff repeats and realleges the allegations in the preceding paragraphs as if fully

 5    set forth herein.
 6            161.    The FAL, in relevant party, states that “[i]t is unlawful for ... any corporation ... with
 7
      intent ... to dispose of ... personal property ... to induce the public to enter into any obligation
 8
      relating thereto, to make or disseminate or cause to be made or disseminated ... from this state
 9
      before the public in any state, in any newspaper, or other publication, or any advertising device, or
10

11    by public outcry or proclamation, or in any other manner or means whatever, including over the

12    Internet, any statement ... which is untrue or misleading, and which is known or which by the

13    exercise of reasonable care should be known, to be untrue or misleading[.]” Cal. Bus. & Prof. Code
14
      § 17500.
15
              162.    The required intent is the intent to dispose of property, not the intent to mislead the
16
      public in the disposition of such property.
17
              163.    Defendants violated the FAL by making the untrue or misleading representations
18

19    described above, including that Neuriva delivers the benefits Defendants claim and that its ability

20    to deliver such benefits has been scientifically and clinically proven when, in reality, no scientific
21    and clinical proof of Neuriva’s advertised benefits exists.
22
              164.    As a direct and proximate result of Defendants’ untrue and misleading advertising,
23
      Plaintiff and the Class members have suffered injury in fact and have lost money.
24
              165.    Accordingly, Plaintiff requests that the Court order Defendants to restore the money
25

26    Defendants have received from Plaintiff and members of the Class, and that the Court enjoin

27    Defendants from continuing their unlawful practices, and engage in corrective advertising.

28
                                                          44         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 45 of 52

 1                                               Count IV
                                            Unjust Enrichment
 2      (On behalf of Plaintiff individually and behalf of the Nationwide Class and/or California
 3                                  Class and/or the Multi-State Class)

 4            166.    Plaintiff repeats and realleges the allegations in the preceding paragraphs as if fully

 5    set forth herein.
 6            167.    Plaintiff and Class Members conferred a monetary benefit on Defendants when they
 7
      purchased Neuriva.
 8
              168.    By their wrongful acts and omissions described within this Complaint, including the
 9
      deceptive marketing, packaging, labeling, distribution, and sale of the Neuriva Products as
10

11    scientifically and clinically proven to improve brain performance, Defendants were unjustly

12    enriched at the expense of Plaintiff and Class Members.

13            169.    Plaintiff and Class Members’ detriment and Defendants’ enrichment were related to
14
      and flowed from the wrongful conduct challenged in this Complaint.
15
              170.    Defendants have profited from their unlawful, unfair, misleading, and deceptive
16
      practices at the expense of Plaintiff and Class Members under circumstances in which it would be
17
      unjust for Defendants to be permitted to retain the benefit. It would be inequitable for Defendants
18

19    to retain the profits, benefits, and other compensation obtained from their wrongful conduct as

20    described herein in connection with the deceptive marketing, packaging, labeling, distribution, and
21    sale of Neuriva.
22
              171.    Plaintiff and Class Members have been damaged as a direct and proximate result of
23
      Defendants’ unjust enrichment because they would not have purchased Neuriva had they known
24
      that it was not scientifically and clinically proven to improve brain performance.
25

26            172.    Defendants knew and intended that Plaintiff and Class Members would make

27    payments for Neuriva based on the belief that Neuriva was scientifically and clinically proven to

28    improve brain performance, as represented by Defendants in advertising and marketing, on
                                                  45      CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 46 of 52

 1    Defendants’ website, and on the labels and packaging. It is inequitable for Defendants to retain the
 2    benefit of payments obtained through false and misleading representations.
 3
              173.    Plaintiff and Class Members are entitled to recover from Defendants all amounts
 4
      wrongfully collected and improperly retained by Defendants.
 5
              174.    When required, Plaintiff and Class Members are in privity with Defendants because
 6

 7    Defendants’ sale of Neuriva was either direct or through authorized sellers. Purchase through

 8    authorized sellers is sufficient to create such privity because such authorized sellers are Defendants’

 9    agents for the purpose of the sale of Neuriva.
10
              175.    As a direct and proximate result of Defendants’ wrongful conduct and unjust
11
      enrichment, Plaintiff and Class Members are entitled to restitution of, disgorgement of, and/or
12
      imposition of a constructive trust upon all profits, benefits, and other compensation obtained by
13
      Defendants for their inequitable and unlawful conduct.
14

15                                              COUNT V
                              Violation of Various Consumer Protection Laws
16                                  (On Behalf of the Multi-State Class)
17            176.    Plaintiff repeats and realleges the allegations in the preceding paragraphs as if fully
18
      set forth herein.
19
              177.    Defendants had a statutory duty to refrain from unfair or deceptive acts or practices
20
      in their marketing, advertising, and labeling of Neuriva.
21

22            178.    Had Defendants not engaged in the false and deceptive conduct described above,

23    Plaintiff and the Class members would not have purchased Neuriva.

24            179.    Defendants’ false and deceptive representations and material omissions to
25    consumers and the public, including Plaintiff, constituted unfair and deceptive acts and practices in
26
      violation of the state consumer protection statutes listed below:
27

28
                                                         46         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 47 of 52

 1             a. Defendants have engaged in unfair competition or unfair or deceptive acts or
 2                practices in violation of Alaska Stat. § 45.50.471, et seq.;
 3
               b. Defendants have engaged in unfair competition or unfair or deceptive acts or
 4
                  practices in violation of Ariz. Rev. Stat. § 44-1522, et seq.;
 5
               c. Defendants have engaged in unfair competition or unfair or deceptive acts or
 6

 7                practices in violation of Ark. Code § 4-88-101, et seq.;

 8             d. Defendants have engaged in unfair competition or unfair or deceptive acts or

 9                practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;
10
               e. Defendants have engaged in unfair competition or unfair or deceptive acts or
11
                  practices in violation of Conn. Gen. Stat. § 2-1 10a, et seq.;
12
               f. Defendants have engaged in unfair competition or unfair or deceptive acts or
13
                  practices in violation of 6 Del. Code §§ 2511, et seq. and 2531, et seq.
14

15             g. Defendants have engaged in unfair competition or unfair or deceptive acts or

16                practices in violation of D.C. Code § 28-3901, et seq.;
17             h. Defendants have engaged in unfair competition or unfair or deceptive acts or
18
                  practices in violation of Fla. Stat. § 501.201 et seq.;
19
               i. Defendants have engaged in unfair competition or unfair or deceptive acts or
20
                  practices in violation of Haw. Rev. Stat. § 480-1, et seq.;
21

22             j. Defendants have engaged in unfair competition or unfair or deceptive acts or

23                practices in violation of Idaho Code § 48-601, et seq.;

24             k. Defendants have engaged in unfair competition or unfair or deceptive acts or
25                practices in violation of 815 ILCS §505/1, et seq.;
26
               l. Defendants have engaged in unfair competition or unfair or deceptive acts or
27
                  practices in violation of Kan. Stat. § 50-623, et seq.;
28
                                                      47         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 48 of 52

 1             m. Defendants have engaged in unfair competition or unfair or deceptive acts or
 2                practices in violation of Ky. Rev. Stat. § 367.170, et seq.;
 3
               n. Defendants have engaged in unfair competition or unfair or deceptive acts or
 4
                  practices in violation of La. Rev. Stat. § 51:1401, et seq.;
 5
               o. Defendants have engaged in unfair competition or unfair or deceptive acts or
 6

 7                practices in violation of Md. Com. Law Code § 13-101, et seq.;

 8             p. Defendants have engaged in unfair competition or unfair or deceptive acts or

 9                practices in violation of Mich. Comp. Laws Ann. § 445.90 1, et seq.;
10
               q. Defendants have engaged in unfair competition or unfair or deceptive acts or
11
                  practices in violation of Minn. Stat. §§ 325D.43, et seq.; 325 F.67, et seq.; and
12
                  325F.68 et seq.;
13
               r. Defendants have engaged in unfair competition or unfair or deceptive acts or
14

15                practices in violation of Vernon’s Ann. Missouri Stat. § 407.010, et seq.;

16             s. Defendants have engaged in unfair competition or unfair or deceptive acts or
17                practices in violation of MT Code § 30-14-101 et seq.;
18
               t. Defendants have engaged in unfair competition or unfair or deceptive acts or
19
                  practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;
20
               u. Defendants have engaged in unfair competition or unfair or deceptive acts or
21

22                practices in violation of Nev. Rev. Stat. Ann. § 598.0903, et seq.;

23             v. Defendants have engaged in unfair competition or unfair or deceptive acts or

24                practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;
25             w. Defendants have engaged in unfair competition or unfair or deceptive acts or
26
                  practices in violation of N.J. Rev. Stat. § 56:8-1, et seq.;
27

28
                                                      48         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 49 of 52

 1             x. Defendants have engaged in unfair competition or unfair or deceptive acts or
 2                practices in violation of N.M. Stat. § 57-12-1, et seq.;
 3
               y. Defendants have engaged in unfair competition or unfair or deceptive acts or
 4
                  practices in violation of N.Y. Gen. Bus. Law §§ 349 et seq. and 350-e, et seq.;
 5
               z. Defendants have engaged in unfair competition or unfair or deceptive acts or
 6

 7                practices in violation of N.D. Cent. Code §§ 51-12-01, et seq., and 51-15-01, et seq.;

 8             aa. Defendants have engaged in unfair competition or unfair or deceptive acts or

 9                practices in violation of Okla. Stat. § 15 751, et seq.;
10
               bb. Defendants have engaged in unfair competition or unfair or deceptive acts or
11
                  practices in violation of Or. Rev. Stat. § 6464.605, et seq.;
12
               cc. Defendants have engaged in unfair competition or unfair or deceptive acts or
13
                  practices in violation of 73 Pa. Stat. § 201-1, et seq.;
14

15             dd. Defendants have engaged in unfair competition or unfair or deceptive acts or

16                practices in violation of R.I. Gen. Laws. § 6-13.1-1, et seq.;
17             ee. Defendants have engaged in unfair competition or unfair or deceptive acts or
18
                  practices in violation of S.C. Code Laws § 39-5-10, et seq.;
19
               ff. Defendants have engaged in unfair competition or unfair or deceptive acts or
20
                  practices in violation of S.D. Codified Laws § 37-24-1, et seq.;
21

22             gg. Defendants have engaged in unfair competition or unfair or deceptive acts or

23                practices in violation of Tenn. Code Ann. § 47-18-101, et seq.;

24             hh. Defendants have engaged in unfair competition or unfair or deceptive acts or
25                practices in violation of Utah Code Ann. § 13-11-1, et seq.;
26
               ii. Defendants have engaged in unfair competition or unfair or deceptive acts or
27
                  practices in violation of 9 Vt. § 2451, et seq.;
28
                                                      49         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 50 of 52

 1                  jj. Defendants have engaged in unfair competition or unfair or deceptive acts or
 2                     practices in violation of Va. Code § 59.1-196, et seq.;
 3
                    kk. Defendants have engaged in unfair competition or unfair or deceptive acts or
 4
                       practices in violation of Wash. Rev. Code. § 19.86.010, et seq.; and
 5
                    ll. Defendants have engaged in unfair competition or unfair or deceptive acts or
 6

 7                     practices in violation of Wis. Stat. § 100.20, et seq.22

 8
              180.     Plaintiff and members of the Class reasonably relied upon Defendants’
 9
      misrepresentations and/or omissions in buying Neuriva.
10

11            181.     Plaintiff will provide any required notice to appropriate entities regarding

12    Defendants’ unfair and deceptive trade practices.

13            182.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the
14
      Class are entitled to compensatory damages, treble damages, attorneys’ fees and the costs of this
15
      suit.
16
                                                 JURY DEMAND
17
                     Plaintiff demands a trial by jury on all claims in this Complaint so triable.
18

19                                          REQUEST FOR RELIEF

20            WHEREFORE, Plaintiff, individually and on behalf of the other members of the proposed
21    Class, respectfully request that the Court enter judgment in Plaintiff’s favor and against Defendants
22
      as follows:
23

24

25

26
      22
27      After satisfaction of their respective notice requirements, Plaintiff may seek permission to add
      claims, under Count V, for violation of the consumer protection laws of the following states:
28    Alabama, Georgia, Indiana, Maine, Massachusetts, Texas, West Virginia and Wyoming.
                                                         50        CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 51 of 52

 1           1.      Declaring that this action is a proper class action, certifying the Classes as requested
 2    herein, designating Plaintiff as class representative, and appointing the undersigned counsel as class
 3
      counsel;
 4
             2.      Ordering restitution and disgorgement of all profits and unjust enrichment that
 5
      Defendants obtained from Plaintiff and the Class members as a result of Defendants’ unlawful,
 6

 7    unfair, and fraudulent business practices;

 8           3.      Ordering injunctive relief as permitted by law or equity, including enjoining

 9    Defendants from continuing the unlawful practices as set forth herein, and ordering Defendants to
10
      engage in a corrective advertising campaign;
11
             4.       Ordering damages for Plaintiff and the Class members;
12
             5.      Ordering Defendants to pay attorneys’ fees and litigation costs to Plaintiff and other
13
      members of the Class;
14

15           6.      Ordering Defendants to pay both pre- and post-judgment interest on any amounts

16    awarded; and
17           7.      Ordering such other and further relief as may be just and proper.
18

19    Dated: June 19, 2020                           Respectfully submitted,

20                                           By:     /s/Alex R. Straus
                                                     Alex R. Straus (SBN 321366)
21                                                   GREG COLEMAN LAW PC
22                                                   16748 McCormick Street
                                                     Los Angeles, CA 91436
23                                                   T: 917-471-1894
                                                     alex@gregcolemanlaw.com
24
                                                     Adam A. Edwards*
25                                                   Rachel Soffin*
26                                                   Jonathan B. Cohen*
                                                     William A. Ladnier (SBN 330334)
27                                                   GREG COLEMAN LAW PC
                                                     First Tennessee Plaza
28
                                                        51         CLASS ACTION COMPLAINT
     Case 1:20-cv-00854-NONE-EPG Document 1 Filed 06/19/20 Page 52 of 52

 1                                      800 S. Gay Street, Suite 1100
                                        Knoxville, TN 37929
 2                                      Telephone: (865) 247-0080
 3                                      Facsimile: (865) 522-0049
                                        adam@gregcolemanlaw.com
 4                                      rachel@gregcolemanlaw.com
                                        jonathan@gregcolemanlaw.com
 5                                      will@gregcolemanlaw.com
 6                                      Daniel K. Bryson*
 7                                      Martha A. Geer*
                                        Patrick M. Wallace*
 8                                      WHITFIELD BRYSON LLP
                                        900 West Morgan Street
 9                                      Raleigh, NC 27603
                                        Telephone: (919) 600-5000
10
                                        Facsimile: 919-600-5035
11                                      dan@whitfieldbryson.com
                                        martha@whitfieldbryson.com
12                                      pat@whitfieldbryson.com

13                                      Matthew D. Schultz*
                                        LEVIN, PAPANTONIO, THOMAS,
14
                                        MITCHELL, RAFFERTY &
15                                      PROCTOR, PA
                                        316 S. Baylen St., Suite 600
16                                      Pensacola, FL 32502
                                        Telephone: (850) 435-7140
17                                      Facsimile: (850) 436-6140
                                        mschultz@levinlaw.com
18

19                                      Nick Suciu*
                                        BARBAT, MANSOUR, & SUCIU PLLC
20                                      1644 Bracken Rd.
                                        Bloomfield Hills, MI 48302
21                                      Telephone:(313) 303-3472
22                                      nicksuciu@bmslawyers.com

23                                      *Applications pro hac vice to be submitted

24                                      Attorneys for Plaintiff and the Class
25

26

27

28
                                           52         CLASS ACTION COMPLAINT
